Citation Nr: 0512067	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a low 
back condition.  A Notice of Disagreement was received in 
March 2002.  A Statement of the Case was issued in July 2002.  
A timely appeal was received in September 2002.  

A travel board hearing was held before the undersigned 
Veterans Law Judge in January 2003.  In August 2003, the 
Board remanded the veteran's claim for further development. 

This case has been advanced on the docket.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's current low back disability is not shown to 
be related to any injury received during his military 
service.

2.  The medical evidence does not show that the veteran's 
current low back disability was manifested to a degree of 10 
percent within one year of his separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in November 2001, 
prior to the initial AOJ decision.  Subsequent VCAA notice 
was sent to the veteran in February 2004.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case also 
notified the veteran of the information and evidence needed 
to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are not in the file and 
presumably lost in the 1973 fire at the National Personnel 
Records Center.  VA outpatient records are in the file for 
treatment from May 1998 through June 2004.  The file also 
contains previously obtained private treatment records he 
submitted on previous claims.  The veteran has not identified 
any current treatment by any private medical provider.  To 
the extent he has alleged the existence of other medical 
records for the years from 1948 through 1998, he has been 
asked to complete releases for all private medical providers 
but he has not done so.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided with an appropriate VA examination 
in this case.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here has been diagnosed with degenerative joint disease of 
the lumbar spine.  38 U.S.C.A.  § 1112(a)(4) provides for 
such presumptive service connection when arthritis manifests 
to a compensable degree of 10 percent within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113;  38 C.F.R. §§ 3.307, 3.309(a).   

Initially the Board notes that the veteran's claim on appeal 
was one to reopen a prior denied claim for service connection 
for a low back condition.  The RO denied reopening the 
veteran's claim in its February 2002 rating decision on the 
basis that the veteran had not submitted any new and material 
evidence.  In its February 2003 decision, the Board found 
that the veteran had submitted new and material evidence, and 
the veteran's claim was remanded to the RO in August 2003 for 
further development.  Because the Board previously found 
sufficient evidence to reopen the veteran's claim for service 
connection for a low back condition, it need not address that 
issue at this time.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
report of the VA examination conducted in May 2002 and the 
addendum to the examiner's report dated in August 2004; 
opinion from the veteran's VA primary care physician; VA 
treatment records from May 1998 to June 2004; private 
treatment records for July 1980 and March 1989; and various 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in the case.  The Board will summarize the relevant 
evidence where appropriate.

The first inquiry is whether the veteran has a current 
disability.  The medical evidence shows that the veteran is 
diagnosed to have degenerative joint disease of the lumbar 
spine shown by x-ray and CT scan.  The veteran, therefore, 
has a current disability.

The next inquiry is whether the veteran incurred a disability 
or disease in service.  The veteran claims that he sustained 
an injury to his low back while in service in the same 
incident in which he sustained his service-connected right 
ankle injury.  The service medical records are not available 
for review.  They are presumed lost in the 1973 fire at the 
National Personnel Records Center.  In support of his claim, 
the veteran has submitted multiple lay statements from 
individuals he knew around the time of his service and 
shortly thereafter.  

Evidence that supports the veteran's contention that he 
injured his back in service, other than his own statements, 
includes a statement from a nurse who states that her father 
treated the veteran after he left service in 1948 for back 
pain and swollen right ankle.  This doctor's treatment 
records are not available, but the statement of a woman who 
worked at his office during that time corroborates his 
treatment of the veteran.  This woman stated, however, that 
the veteran was treated in 1949 and 1950 and only for 
problems with his right ankle.  None of the other statements 
from people the veteran knew at that time indicate that the 
veteran had a back injury, including statements from his ex-
wife and a service comrade who witnessed the accident and 
assisted the veteran after it.  The statement from the 
witness confirms the veteran's claim that he suffered an 
accident in service in which he twisted his right ankle.  It 
does not, however, indicate that the veteran injured his 
back.  The nurse's statements that the veteran was treated 
for back pain in 1948, made 54 years later, is less probative 
that the combined weight of the ex-wife's, fellow soldier's 
and the doctor's office worker's statements of the veteran's 
condition after the in-service incident and his treatment 
thereafter.  

Another lay statement was submitted from the daughter of the 
veteran's longtime employer, received by the RO in December 
1994.  She stated that the veteran came to work for her 
father's shop some 40 years ago (i.e., approximately 1954), 
and, at that time, he told her father that he was unable to 
lift anything because he had back problems caused by an 
injury received from service.  She stated that the veteran 
was only able to do light work because of his in-service 
injuries, and that she saw him in pain many times.  Although 
this statement supports that the veteran had a back condition 
as early as 1954, it is not sufficient to establish that the 
veteran's back condition was related to his military service.  
First, the daughter was relating what the veteran told her 
father.  She has no first hand knowledge that the veteran 
injured his back in service.  Second, her statement is 
insufficient to support the veteran's claim of continuous 
symptomatology as her time frame begins approximately six 
years after the veteran was separated from service.  

The preponderance of the evidence, therefore, is against a 
finding that the veteran sustained an injury to his back 
while in service.  Even if the veteran did sustain a back 
injury in service, a preponderance of the medical evidence is 
against finding that the veteran's current low back 
disability is related to his military service.

Evidence in support of the veteran's claim that his current 
low back disability is related to his military service 
consists of the nurse's statement previously discussed and an 
opinion from the veteran's VA primary care physician (VA 
PCP).  In her statement, the nurse opined that, based on her 
qualifications as a professional registered nurse, it is more 
likely than not the veteran's current low back pain has 
progressed in severity which she believes is related to his 
injuries while in the military and treated by her father in 
1948.  In his opinion, the veteran's VA PCP stated that he 
has treated the veteran for low back pain since May 1998, and 
that the veteran claimed that he injured his low back in 
service.  The VA PCP admits that the veteran has no paperwork 
that he could review.  He stated that x-rays and CT scan of 
the veteran's lumbar spine show degenerative joint disease, 
that the veteran walks with a cane and wears a back brace, 
and he takes medication for pain.  The VA PCP stated that he 
feels that the veteran's degenerative joint disease is due to 
age but he also feels the back injury the veteran reported 
has played some role in his chronic moderate low back pain.  

The Board finds these two opinions to be insufficient for the 
purpose of establishing the requisite nexus relationship 
between the veteran's current disability and the claimed in-
service injury.  First, the nurse's opinion does not indicate 
what medical evidence she based her opinion on.  It does not 
even indicate that she has reviewed his current medical 
records to determine that he even has a current low back 
problem.  Rather it appears that she bases her opinion on the 
veteran's own history of the claimed in-service injury and 
current disability.  The Board is not bound to accept an 
opinion based on history provided by the veteran and on 
unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  The VA PCP's opinion lacks the same 
reliability.  The VA PCP admits that he has not reviewed any 
paperwork on the veteran, and does not even indicate that he 
has reviewed the veteran's claims file.  Rather he bases his 
entire opinion on a history given by the veteran.  

Second, the VA PCP's opinion was not phrased in terms of a 
definitive relationship.  Rather, he merely indicates that he 
"feels" the veteran's claimed in-service injury "has 
played some role" in his low back pain without indicating 
what role it has played.  His opinion is simply too 
speculative in order to provide the necessary degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Conversely, in her May 2002 report, the VA examiner indicates 
she reviewed the veteran's entire claims file, including the 
veteran's statements and the lay statements submitted in 
support of his claim.  She then interviewed and examined the 
veteran.  The veteran told the examiner that his back has 
hurt him off and on for 25 years.  The examiner noted that 
the veteran takes medication for pain, and uses a cane in his 
right hand but does not use any braces, crutches, modified 
shoes or other adaptive equipment.  After examination and 
diagnostic testing, the examiner diagnosed the veteran to 
have degenerative joint disease of the spine and possible 
spinal stenosis, both secondary to advancing age.  In the 
examiner's opinion, neither of these conditions appeared to 
be related to the veteran's military service.  In August 
2004, the examiner added an addendum to her May 2002 report, 
per the request of the Board, and opined that the veteran's 
degenerative joint disease of the spine is unlikely to be 
related to the veteran's stated traumatic injury of 1948.  

The Board finds the VA examiner's opinion to be more 
probative than either the nurse's opinion or the VA PCP's 
opinion.  The VA examiner did a thorough review of the claims 
file as well as getting a history from the veteran.  Similar 
to the veteran's VA PCP, the VA examiner ascribes the 
etiology of the veteran's current low back disability to 
advancing age.  The VA examiner, unlike the VA PCP, clearly 
opines that the claimed in-service injury has not "played a 
role" in the veteran's current condition.  Having considered 
all the evidence available, the VA examiner's opinion as to 
the etiology of the veteran's current low back disability is 
the most probative opinion.

The Board also finds persuasive the fact that the veteran did 
not file a claim for service connection for his low back 
disability simultaneously with his claim for service 
connection for his right ankle injury.  His initial claim for 
service connection of his right ankle injury was filed in 
March 1989.  The veteran did not file a claim for service 
connection for his low back disability until July 1997.  This 
is even more troublesome given that, in support of his claim 
for service connection for an ankle injury, the veteran 
submitted a statement about treatment from a private 
physician for back pain in 1980 in which he claims he told 
the doctor about the incident in service when he injured his 
ankle.  

After reviewing all the evidence and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's current low back disability was not incurred in 
service.

With regard to presumptive service connection, the medical 
evidence does not show that the veteran was diagnosed to have 
a low back disability manifested to a degree of 10 percent 
within one year from his separation from service.  The 
veteran is, therefore, also not entitled to presumptive 
service connection.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


